Exhibit 10.2

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Execution Version

 

 

CHINA TERRITORY AGREEMENT

 

This China Territory Agreement (“Agreement”) is entered into by and between F.
Hoffmann-La Roche Ltd, with an office and place of business at Grenzacherstrasse
124, 4070, Basel, Switzerland (“Roche”), on the one hand, and Foundation
Medicine, Inc. with an office and place of business at 150 Second Street,
Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,” and
collectively, the “Parties”) and shall take effect as of April 26, 2018 (the
“Effective Date”). Capitalized terms used in this Agreement and not otherwise
defined herein are used with the meanings ascribed to them in the Ex-US
Commercialization Agreement (as defined below).

 

WHEREAS, the Parties have entered into the Amended and Restated Ex-US
Commercialization Agreement, dated as of February 28, 2018 (as it may be amended
from time to time, the “Ex-US Commercialization Agreement”), pursuant to which
FMI has agreed to perform certain Service Activities to support Roche’s
commercialization of the First Year Products in the Territory; and

 

WHEREAS, in recognition of certain legal and regulatory considerations
applicable to the People’s Republic of China, excluding Hong Kong, Taiwan, and
Macau (the “China Territory”), which is included in the Territory, the Parties
intend to modify the terms and conditions of the Ex-US Commercialization
Agreement as-applied to the China Territory and agree upon certain additional
terms and conditions for the purpose of establishing a collaboration with DiAn
Diagnostics Group Co., Ltd. (“DiAn”) for the purpose of implementing such Ex-US
Commercialization Agreement in the China Territory (the “Collaboration”);

 

NOW, THEREFORE, in consideration of the above, and of the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

1.Purpose of this Agreement.  For the purpose of implementing the Ex-US
Commercialization Agreement in the China Territory, according to that certain
Commercialization and Services Agreement by and between Roche and DiAn, dated as
of the Effective Date (as it may be amended from time to time, the
“Commercialization and Services Agreement”), and that certain Technology License
and Laboratory Services Agreement entered into by and between FMI and DiAn,
dated as of the Effective Date (as it may be amended from time to time, the
“Laboratory Services Agreement”), the Parties agree that DiAn shall perform (A)
certain commercialization activities in the China Territory for First Year
Products on Roche’s behalf for the purpose of implementing the

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

Collaboration in accordance with the Commercialization and Services Agreement,
and (B) all Service Activities specified by FMI in the China Territory for the
First Year Products on FMI’s behalf for the purpose of implementing the
Collaboration in accordance with the Laboratory Services Agreement.  

 

 

2.Terms Specific to Commercialization and Services Agreement.

 

2.1.FMI Consent to Sublicense.  FMI hereby consents to the grant by Roche of the
sublicense to DiAn as set forth in the Commercialization and Services Agreement,
subject to Sections 2.1.2 (Sublicenses) and 19.15 (Subcontractors) of the Ex-US
Commercialization Agreement, in order for DiAn to conduct the services
contemplated thereby in order to commercialize the First Year Products in the
China Territory.   In addition, FMI hereby agrees that the […***…] audit
provision in Section 11.4 (Duration of Audit Rights) of the Commercialization
and Services Agreement shall limit FMI’s audit rights under Sections 11.4
(Duration of Audit Rights) and 11.1 (Right to Audit) of the Ex-US
Commercialization Agreement, solely to the extent set forth in Section 11.4 of
the Commercialization and Services Agreement in effect as of the Effective
Date.  To the extent that there are any other conflicts between any term or
condition of the Commercialization and Services Agreement and any term or
condition of the Ex-US Commercialization Agreement such that both cannot be
given effect, the relevant term or condition of the Commercialization and
Services Agreement shall prevail solely with regard to matters relating to the
China Territory.  Notwithstanding the foregoing: (a) the preceding sentence
shall not apply to any amendments, waivers, or other modifications to the
Commercialization and Services Agreement following the Effective Date of this
Agreement that FMI has not approved in advance in writing; (b) the preceding
sentence shall not apply to the definition of “Product” as set forth in the
Commercialization and Services Agreement (i.e., each “Product” definition shall
be interpreted as it is used in the relevant agreement); and (c) nothing in this
Agreement or in the Commercialization and Services Agreement shall limit any of
Roche’s obligations or FMI’s rights under Article 4 (Governance), Section 7.4.1
(Roche Responsibilities), Section 7.5 (Branding and Pricing) as it applies to
branding (pricing in the China Territory is determined by […***…]), Section 7.6
(Product Promotional Materials and Promotional Obligations), Article 12
(Intellectual Property), Article 14 (Indemnification), or Article 15 (Liability)
of the Ex-US Commercialization Agreement, except as may otherwise be expressly
agreed upon by FMI and Roche in writing.

 

2.2.Grant of Rights.  Roche hereby grants to FMI a non-exclusive, worldwide,
royalty-free, sublicensable license under Roche’s interest in any DiAn-Licensed
IP solely for the purpose of making, having made, using, selling, offering for
sale or importing Products.  For the purpose of this Section 2.2, “DiAn-Licensed
IP” shall mean any Patent Rights (as defined in the Commercialization and
Services Agreement) and Know-How (as defined in the Commercialization and
Services Agreement) generated by DiAn in the performance of its activities under
the Commercialization and Services Agreement that is licensed to Roche pursuant
to Section 2.1.1. thereof.

Page 2 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

2.3.Effect of Termination.  

 

(A)In the event that either (i) Roche exercises any of its termination rights
under the Commercialization and Services Agreement prior to the expiration of
the term thereof other than following DiAn’s termination of the Laboratory
Services Agreement upon FMI’s material breach thereof (either in whole, or with
respect to a particular First Year Product); or (ii) DiAn terminates the
Commercialization and Services Agreement due to Roche’s material breach thereof
(each of (A)(i) and (A)(ii), a “Territory Reduction Event”), then upon FMI’s
delivery of written notice that the relevant Territory Reduction Event has taken
place (the “Territory Reduction Notice”), the Territory shall be revised to
remove the China Territory in its entirety from the Territory or to remove a
particular First Year Product (as applicable) from the China Territory, as the
case may be, and the China Territory shall be deemed to be included in the FMI
Territory, either in whole or with respect to the particular First Year Product
in question (as applicable).  For clarity, upon removal of the China Territory
from the Territory pursuant to FMI’s delivery of the Territory Reduction Notice
to Roche following the occurrence of a Territory Reduction Event, the relevant
licenses and rights granted to Roche under the Ex-US Commercialization Agreement
shall automatically terminate on the effective date of termination and with
respect to any applicable First Year Products, and FMI shall have the sole right
to commercialize any such Product in the China Territory.

 

(B)Notwithstanding anything to the contrary in the Ex-US Commercialization
Agreement, Roche will:

 

 

(i)

following (a) the occurrence of a Territory Reduction Event or (b) the
expiration or termination (whether in whole, with respect to the China
Territory, or with respect to each particular First Year Product in question, as
applicable) of the Ex-US Commercialization Agreement (each of (B)(i)(a) and
(B)(i)(b) of this Section 2.3, a “Termination Event”), continue to provide the
Roche Services as set forth in the Commercialization and Services Agreement for
a period of […***…] months (either for all First Year Products, or with respect
to each particular First Year Product in question, as the case may be);

 

 

(ii)

perform the activities described in Sections 17.3.1(b)-(d) and 17.3.4.1 of the
Ex-US Commercialization Agreement for a period of […***…] months following the
occurrence of a Termination Event (either for all First Year Products, or with
respect to each First Year Product in question, as the case may be);

 

 

(iii)

the occurrence of a Termination Event shall not excuse either Party from any of
its obligations under this Agreement or the Ex-US Commercialization Agreement
(as it relates to the China Territory), in each case, which were in existence
prior to such Termination Event;

Page 3 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

(iv)

without limiting the generality of clause (iii) immediately above, Roche’s
obligations pursuant to Section 3.2 (Defense Against Third-Party Infringement
Claims) shall survive the occurrence of a Termination Event with respect to any
Third-Party Infringement Suits (as defined below) commenced prior to such
Termination Event; and

 

 

(v)

(a) to the extent that such Termination Event results in the termination of the
Commercialization and Services Agreement with respect to the FoundationOne
Product, Roche shall make a payment of […***…] United States dollars
        (US$[…***…]) to FMI, (b) to the extent that such Termination Event
results in the termination of the Commercialization and Services Agreement with
respect to FoundationOne Heme  Roche shall make a payment of […***…] United
States dollars (US$[…***…]) to FMI, and (c) to the extent that such Termination
Event results in the termination of the Commercialization and Services Agreement
with respect to FACT, Roche shall make a payment of […***…] United States
dollars (US$[…***…]) to FMI, in each case of (a)-(c), within […***…] days
following Roche’s receipt of notice from FMI stating that the relevant
Termination Event has occurred.

 

 

(vi)

For clarity, to the extent that a Termination Event results in the termination
of the Commercialization and Services Agreement with respect to all First Year
Products, Roche shall make a payment of […***…] United States Dollars
(US$[…***…]) to FMI within […***…] days following Roche’s receipt of notice from
FMI stating that the relevant Termination Event has occurred; provided, however,
if Roche at the time of the Termination Event is selling Product in the China
Territory, then no payment shall be payable under Section 2.3(B)(v) or this
Section 2.3(B)(vi).

 

2.4.Non-Commercial Clinical Reports.  The JSC (as defined in the Laboratory
Services Agreement and the Commercialization and Services Agreement) will make
express determinations as to circumstances under which Non-Commercial Clinical
Reports (as defined in the Laboratory Services Agreement and the
Commercialization and Services Agreement) may be issued by DiAn in the China
Territory at Roche’s request, provided that: (A) Roche will have final
decision-making authority (upon reasonable consultation with FMI) with respect
to any such determinations that have not been expressly reviewed and approved by
the JOC (as defined under the Ex-US Commercialization Agreement) in accordance
with Article 6 of the Laboratory Services Agreement and Article 4 (Governance)
of the Commercialization and Services Agreement; and (B) Roche shall account for
each Non-Commercial  Clinical Report issued in the China Territory as set forth
under Section 3.5 (Royalties for the China Territory) below.  Notwithstanding
anything to the contrary in the Ex-US Commercialization Agreement, FMI shall
have no financial obligations to Roche or DiAn with respect to any
Non-Commercial Clinical Reports issued by

Page 4 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

DiAn in accordance with this Agreement and any guidance or policies for such
Non-Commercial Clinical Reports established by the JSC.

 

 

3.

Implementation of the Ex-US Commercialization Agreement in the China Territory.

 

3.1.Roche Assistance with FMI Intellectual Property Matters in China.  

 

 

(A)

Enforcement of FMI’s Intellectual Property Rights. During the Agreement Term, to
the extent that Roche is commercializing any First Year Products in the China
Territory, (A) FMI shall have the right, but not the obligation, to request that
Roche enforce FMI’s intellectual property rights in the China Territory for any
such First Year Products (collectively, “FMI China IP”) at […***…] sole cost and
(B) to the extent Roche has knowledge of any infringement or misappropriation of
FMI China IP, Roche shall promptly provide written notice of such infringement
or misappropriation to FMI.  To the extent that FMI exercises such right with
respect to the enforcement of any FMI China IP, Roche will use reasonable
efforts to enforce the relevant FMI China IP in a timely manner. Notwithstanding
the foregoing, for clarity, FMI shall always have the right to enforce any FMI
China IP at its own discretion […***…].  

 

 

(B)

Challenges to Third Party Intellectual Property Rights.  During the Agreement
Term, to the extent that Roche is commercializing any First Year Products in the
China Territory, […***…] will, upon […***…] request and at […***…], provide
reasonable assistance with any […***…] that […***…] initiates, whether at
[…***…] request or at […***…] sole discretion.  In addition, […***…] will be
permitted to initiate an […***…] at its own discretion; provided that […***…]
shall be required to provide […***…] with reasonable advance notice of its
intention to initiate any such […***…] and will consider in good faith […***…]
reasonable comments regarding the advisability of such […***…] prior to […***…]
initiation thereof, as well as the general strategy associated with such […***…]
(including which Party initiates and controls such […***…]) if
applicable.  Subject to the preceding sentence, […***…] if an […***…] is
initiated at […***…] request or discretion, […***…] shall be solely responsible
for […***…] (excluding any […***…]) associated therewith; provided, however,
that, where […***…]: (a) […***…] shall only be responsible for up to […***…]
United States dollars (US$[…***…]) (the “[…***…] Cap”) in aggregate costs and
expenses associated with all […***…] during the Collaboration Term (as defined
under Section 3.3(A) below); and (b) […***…] will  be solely responsible for any
costs or expenses in excess of the […***…] Cap associated with […***…] during
the Collaboration Term.  Notwithstanding anything in this Agreement to the
contrary, the term […***…] shall not include any […***…], to the extent that
such proceeding or

Page 5 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

process is initiated after a Third Party commences (y) any Third-Party
Infringement Suit (as defined under Section 3.2(A) below) against either Party
in connection with such patent(s) or (z) any Third-Party Infringement Suit (as
defined under Section 11.6 of the Laboratory Services Agreement) against […***…]
in connection with such patent(s), and any such proceeding or process, if
applicable, shall be governed by the terms and provisions of Section 3.2
(Defense Against Third-Party Infringement Claims) below.

 

3.2.Defense Against Third-Party Infringement Claims.  

 

(A)Defense Procedure.  If an action for infringement is commenced against either
Party or any of its Affiliates asserting that such Party’s performance of its
obligations arising out of or relating to this Agreement or the Collaboration
infringes the intellectual property rights of a Third Party (a “Third-Party
Infringement Suit”), such Party or its Affiliate (as a “Defending Party”) shall
defend such Third-Party Infringement Suit at its own expense, and the other
Party shall reasonably assist and cooperate with the Defending Party, at its own
expense, to the extent necessary in the defense of such Third-Party Infringement
Suit.  The Defending Party shall have the right to settle such Third-Party
Infringement Suit or consent to a judgment thereto, in its sole discretion, so
long as such settlement or judgment does not adversely affect the rights of the
other Party or its Affiliates (including any patent rights Controlled by any of
them), including by entering into a settlement agreement or consenting to a
judgment constituting an admission of the invalidity of any patent rights
Controlled by any of them (including, in the case of FMI, any FMI Patent Rights
or any of FMI’s patent rights outside of the Territory).  Where a settlement or
judgment to any such Third-Party Infringement Suit would adversely affect the
rights of the other Party or its Affiliates (including any patent rights
Controlled by any of them), the Defending Party shall not settle such
Third-Party Infringement Suit or consent to an adverse judgment thereto without
the other Party’s prior written consent.  The Defending Party shall incorporate
the other Party’s reasonable comments into any filings made by the Defending
Party in connection with the defense of any such Third-Party Infringement
Suit.  The Defending Party shall assume full responsibility for the payment of
any award for damages, or any amount due pursuant to any settlement entered into
by it and the Third Party that commenced the relevant Third-Party Infringement
Suit against it.  If a Third-Party Infringement Suit is commenced against all of
FMI, Roche, and DiAn (or, in each case, any of its respective Affiliates) in
connection with the Parties’ performance of their respective obligations
relating to this Agreement or the Collaboration, and DiAn’s performance of its
obligations under the Collaboration, the Laboratory Services Agreement, or the
Commercialization and Services Agreement, then the Parties and DiAn, through the
JSC, shall discuss in good faith how control of the defense of any such
Third-Party Infringement Suit shall be handled.  

 

Page 6 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

(B)Allocation of IP Losses.  Notwithstanding anything to the contrary in this
Agreement or the Ex-US Commercialization Agreement, the Parties agree to
allocate any and all IP Losses (as defined below) in accordance with Table 1- IP
Loss Tiers below.

 

Table 1- IP Loss Tiers

 

IP Loss Tier

FMI Cost Share

Roche Cost Share

Tier 1

Aggregate IP Losses up to and including US$[…***…]

[…***…]%

[…***…]%

Tier 2

Aggregate IP Losses from US$[…***…] to US$[…***…]

[…***…]%

[…***…]%

Tier 3

Aggregate IP Losses from US$[…***…] to US$[…***…]

[…***…]%

[…***…]%

Tier 4

Aggregate IP Losses in excess of US$[…***…]

[…***…]%

[…***…]%

 

 

With respect to any IP Losses within a given IP Loss Tier, Roche shall reimburse
FMI for Roche’s share of such IP Losses in accordance with the Roche Cost Share
applicable to such IP Loss Tier (as set forth in Table 1- IP Loss Tiers).  

 

For example, if FMI were to incur US$[…***…] in IP Losses during a Calendar
Quarter, and had not incurred any IP Losses prior to such Calendar Quarter,
Roche’s reimbursement to FMI for IP Losses incurred by FMI during such Calendar
Quarter would be calculated as follows:

 

[US$[…***…]] + [US$[…***…]] = US$[…***…].

 

If FMI were to incur US$[…***…] in IP Losses during a Calendar Quarter, and had
incurred US$[…***…] in aggregate IP Losses prior to such Calendar Quarter,
Roche’s reimbursement to FMI for IP Losses incurred by FMI during such Calendar
Quarter would be calculated as follows:

 

[US$[…***…]] + [US$[…***…]] = US$[…***…].

 

If FMI were to incur US$[…***…] in IP Losses during a Calendar Quarter, and had
incurred US$[…***…] in aggregate IP Losses prior to such Calendar Quarter,
Roche’s reimbursement

Page 7 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

to FMI for IP Losses incurred by FMI during such Calendar Quarter would be
calculated as follows:

 

[US$[…***…]] = US$[…***…].

 

Promptly following the end of each Calendar Quarter, FMI shall invoice Roche for
Roche’s share of any IP Losses to be reimbursed by Roche (if any) in connection
with IP Losses incurred by FMI during such Calendar Quarter. Each invoice shall
include reasonable supporting documentation relating to the IP Losses.  Roche
shall make payment on each such invoice within […***…] calendar days following
its receipt thereof.

 

“IP Losses” shall mean any and all costs, liabilities, fees, expenses, fines,
damages, judgments, penalties, and other out of pocket amounts incurred by FMI
(excluding any internal FMI costs): (i) in connection with FMI’s defense
(whether sole or joint) against Third-Party Infringement Suits; or (ii) pursuant
to FMI’s obligation to indemnify DiAn and other “DIAN Indemnitees” (as defined
in the Laboratory Services Agreement) against Indemnifiable Losses (as defined
in the Laboratory Services Agreement) arising from Third-Party Infringement
Claims (as defined in the Laboratory Services Agreement) under Section 15.1.2 of
the Laboratory Services Agreement.

 

3.3.Obligations of FMI Satisfied by DiAn.  Notwithstanding anything to the
contrary in the Ex-US Commercialization Agreement:

 

 

(A)

FMI’s delivery to DIAN in full compliance with the terms and conditions of the
Laboratory Services Agreement of (i) the Initial FMI Information Technology
deliverables and the FMI Technology Deliverables for the FoundationOne Product
(in each case, as defined in the Laboratory Services Agreement), (ii) the FMI
Technology Deliverables for the FoundationOne Heme Product (as defined in the
Laboratory Services Agreement), and (iii) the FMI Technology Deliverables for
the FoundationACT Product will, in each case of 3.3(A)(i)-(iii), satisfy FMI’s
obligations to conduct or have conducted genomic sequencing locally for each
applicable First Year Product in […***…] pursuant to Section 7.4.2.3 of the
Ex-US Commercialization Agreement;

 

 

(B)

During the term of the Collaboration (the “Collaboration Term”), FMI has
satisfied its remaining obligations applicable to the China Territory under
Section 7.4.2.3 of the Ex-US Commercialization Agreement (other than the
obligations specified in clause 3.3(A) above, which are subject to the terms set
forth therein); and

 

 

(C)

During the Collaboration Term, FMI’s obligations with respect to preparing,
submitting and obtaining any Regulatory Approvals required to market, import,
have imported, sell and have sold the First Year Products in the China Territory
pursuant to Section 6.1.1

Page 8 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

(Responsibility for Products Other than F1CDx) of the Ex-US Commercialization
Agreement shall be satisfied.

 

3.4.Gross Margin Calculation for the China Territory.  Notwithstanding anything
to the contrary in the Ex-US Commercialization Agreement, the Gross Margin on
Sales of First Year Products in the China Territory (collectively, “China
Sales”) for the purpose of calculating the royalty payments payable to FMI
pursuant to Section 8.3 of the Ex-US Commercialization Agreement for each
Calendar Quarter during the Collaboration Term shall be determined as follows:

 

 

(A)

The aggregate Gross Margin on Sales of the FoundationOne Product in the China
Territory (the “China F1 GM”) shall be calculated as the greater of: (a) […***…]
and (b) […***…] (the “China Minimum F1 GM”);

 

 

(B)

The aggregate Gross Margin on Sales of FoundationOne Heme in the China Territory
(the “China F1H GM”) shall be calculated as the greater of: (a) […***…], and (b)
[…***…] (the “China Minimum F1H GM”);

 

 

(C)

The aggregate Gross Margin on Sales of FACT in the China Territory (the “China
FACT GM”) shall be calculated as the greater of: (a) […***…], and (b) […***…]
(the “China Minimum FACT GM”); and

 

 

(D)

Finally, the aggregate Gross Margin on all China Sales (“China GM”) during such
Calendar Quarter (which shall be the basis of the calculation of the royalty
payment to FMI for Sales in the China Territory during such Calendar Quarter)
shall be calculated as the sum of the China F1 GM, the China F1H GM, and the
China FACT GM for such Calendar Quarter.

 

For clarity, “Clinical Reports,” as used in this Section 3.4, shall exclude
Non-Commercial Clinical Reports.

 

3.5.Royalties for the China Territory.  

 

(A)Royalty Enhancement.  With respect to China Sales only, the royalty tiers
applicable to such China Sales shall be adjusted as follows: (a) a […***…]%
incremental increase will apply to the relevant royalty rate set forth in the
Ex-US Commercialization Agreement for each of the […***…]% and […***…]% royalty
tiers, and (b) a […***…]% incremental increase will apply to the relevant
royalty rate for each of the […***…]% and […***…]% royalty tiers.  Accordingly,
the royalty rates applicable to China Sales will be as follows:

 



Page 9 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

Tier of Calendar Year Gross Margin (on an Aggregated Basis, for Sales in the
Territory

Percent (%) of Gross Margin of China Sales for Calculation of Royalty on China
Sales

Up to and including US$[…***…]

[…***…]

Greater than US$[…***…] and up to and including US$[…***…]

[…***…]

Greater than US$[…***…] and up to and including US$[…***…]

[…***…]

Greater than US$[…***…]

[…***…]

 

For example, if Gross Margin on all Sales in the Territory (the “Global GM”)
during the first Calendar Quarter of a given Calendar Year was US$[…***…] and
Gross Margin on China Sales was US$[…***…], then the payment for the first
Calendar Quarter based on Sales in the China Territory would be calculated as
follows:

[…***…].

If the Global GM during the second Calendar Quarter of the same Calendar Year
was US$20 million, and Gross Margin on China Sales was US$1 million, then the
payment for the second Calendar Quarter based on China Sales would be calculated
as follows:

[…***…].

 

(B)Royalty Tier Adjustment for Non-Commercial Clinical Reports. Additionally,
notwithstanding anything to the contrary in the Ex-US Commercialization
Agreement, the Non-Commercial Report GM Adjustment (as defined below) shall be
added to the Global GM for the determination of royalty rate based on the “Tier
of Calendar Year Gross Margin” under Section 8.3.2 of the Ex-US
Commercialization Agreement. For clarity, the royalty rate applicable to the
Global GM shall be determined based on the sum of (X) the Non-Commercial Report
GM Adjustment, (Y) the China GM (as calculated in accordance with Section 3.4
(Gross Margin Calculation for the China Territory), and (Z) the Global GM
exclusive of China GM. Nevertheless, the Non-Commercial Report GM Adjustment
shall be excluded from Global GM in royalty calculation, i.e. Roche shall have
no obligation under the Ex-US Commercialization Agreement and China Territory
Agreement to pay to FMI royalties associated with the Non-Commercial Report GM
Adjustment.

 

“Non-Commercial Report GM Adjustment” shall mean the sum of (i) […***…], (ii)
[…***…], and (iii) […***…].

 

Page 10 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

4.Integral Part of the Ex-US Commercialization Agreement.  Section 19
(Miscellaneous) of the Ex-US Commercialization Agreement is herein incorporated
by reference.  Except as otherwise expressly modified hereby, all of the terms
and conditions in the Ex-US Commercialization Agreement remain in force and
effect.

 

 

[Signature page follows.]

 

 

 




Page 11 of 12

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

Foundation Medicine, Inc.

 

/s/ Troy M. Cox

____________________________________

Name: Troy M. Cox

Title: President & CEO

Date: April 26, 2018

 

 

 

 

 

 

 

 

 

F. Hoffmann-La Roche Ltd

 

 

/s/ Stefan Arnold

____________________________________

Name: Stefan Arnold

Title: Head Legal Pharma

Date: April 26, 2018

 

 

 

 

/s/ Dr. Urs Schleuniger

____________________________________

Name: Dr. Urs. Schleuniger

Title: Head Chugai and Basel Alliance & Asset Management

 

 

 

 

Page 12 of 12

***Confidential Treatment Requested***

 